 1                                                                           The Honorable Mary Jo Heston
                                                                                                Chapter 7
 2

 3

 4

 5

 6

 7

 8                               UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT TACOMA

10   In Re:

11   Diane Renee Erdman                                        Case No. 19-41238-MJH

12                                           Debtor.

13                                         _______             Adversary No.

14   Kathryn E. Ellis as Trustee for the Bankruptcy            COMPLAINT FOR AVOIDANCE,
     Estate of Diane Renee Erdman                              RECOVERY AND PRESERVATION OF
15                                                             FRAUDULENT TRANSFERS
                                           Plaintiff,          PURSUANT TO 11 U.S.C. §§ 544 541,
16                                                             544, 550, AND 551 AND RCW 19.40 ET.
                                                   v.          SEQ.
17
     Bucknell Sato LLP, fka Bucknell Stehlik Sato &
18   Orth LLP, a Washington limited liability
     partnership,
19
                                         Defendant.
20

21            Kathryn A. Ellis, the Plaintiff (“Trustee”), trustee for the chapter 7 bankruptcy estate of

22   Diane Renee Erdman (“Debtor”) for causes of action against defendant Bucknell Sato, LLP, fka
23
     Bucknell Stehlik Sato & Orth LLP (“Defendant”), states and alleges as follows:
24
     ///
25
     ///
26

     COMPLAINT - 1                                                                 FOSTER GARVEY PC
                                                                                 1111 THIRD AVENUE, SUITE 3400
                                                                                SEATTLE, WASHINGTON 98101-3299
                                                                              PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53752270.1
     Case 19-41238-MJH           Doc 111      Filed 06/05/20     Ent. 06/05/20 13:49:30              Pg. 1 of 12
 1                     I.      NATURE OF THE ADVERSARY PROCEEDING

 2            1.1    On April 18, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for
 3
     relief under Chapter 7 of Title 11, United States Code (the “Bankruptcy Code”) at which time,
 4
     the Court appointed Kathryn A. Ellis as trustee for the Debtor’s bankruptcy estate.
 5
              1.2    Prior to Petition Date, the Debtor made certain payment deposits to the Defendant
 6
     for legal fees for which she received no benefit.
 7

 8            1.3    The Trustee has made demand upon the Defendant to return the deposits that

 9   constitute property of the estate, but to date, the Defendant has not responded to the Trustee’s
10   demand.
11
                                              II.     PARTIES
12
              2.1    The Trustee realleges and incorporates by this reference the allegations set forth in
13
     paragraphs 1.1 through 1.3 as if fully set forth herein.
14

15            2.2    Plaintiff. The Debtor filed her voluntary bankruptcy petition on April 18, 2019

16   (the “Petition Date”) at which time the Trustee was appointed making the Trustee is the duly

17   appointing and acting trustee for the bankruptcy estate of the Debtor.
18            2.3    Defendant. The defendant is Bucknell Sato LLP, fka Bucknell Stehlik Sato &
19
     Orth LLP, a Washington limited liability partnership doing business at 2003 Western Ave., Suite
20
     400, Seattle, Washington.
21
                                  III.     JURISDICTION AND VENUE
22

23            3.1    The Trustee realleges and incorporates by this reference the allegations set forth in

24   paragraphs 1.1 through 2.3 as if fully set forth herein.

25

26

     COMPLAINT - 2                                                                 FOSTER GARVEY PC
                                                                                 1111 THIRD AVENUE, SUITE 3400
                                                                                SEATTLE, WASHINGTON 98101-3299
                                                                              PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53752270.1
     Case 19-41238-MJH           Doc 111     Filed 06/05/20     Ent. 06/05/20 13:49:30               Pg. 2 of 12
 1            3.2    This adversary proceeding is filed pursuant to Federal Rule of Bankruptcy

 2   Procedure 7001(1) (a proceeding to recover money or property).
 3
              3.3    Plaintiff, as the Chapter 7 Trustee of the Debtor’s bankruptcy estate (the
 4
     “Estate”), has standing to bring this action under 11 U.S.C. §§ 541, 544, 550, and 551 and that
 5
     certain settlement agreement made effective October 23, 2019 and approved by the Court at Dkt
 6
     No. 96 on November 7, 2019.
 7

 8            3.4    This Court has jurisdiction under 28 U.S.C. §§ 157 and 1334(b) over the subject

 9   matter of this proceeding because the claims asserted herein arise under the Bankruptcy Code
10   and are related to the Debtor’s main bankruptcy proceeding, pending in the Western District of
11
     Washington, as In Diane Renee Erdman, Case Number 19-41238 MJH (the “Bankruptcy Case”).
12
              3.5    Pursuant to 28 U.S.C. § 1409(a), venue of this adversary proceeding in this Court
13
     is proper because the Debtor’s bankruptcy case is pending in this district.
14

15            3.6    Pursuant to Bankruptcy Rule 7008, Plaintiff consents to the entry of final orders

16   and judgment by this Court.

17                                 IV.     GENERAL ALLEGATIONS
18            4.1    The Trustee realleges and incorporates by this reference the allegations set forth in
19
     paragraphs 1.1 through 3.6 as if fully set forth herein.
20
              4.2    The Debtor’s boyfriend is Ross Hansen, the sole member of Northwest Territorial
21
     Mint, LLC (“NWTM”).
22

23            4.3    NWTM was a private mint that had facilities in six states. NWTM business

24   operations included custom minting of commemorative coins as well as on-line and walk-in sales

25

26

     COMPLAINT - 3                                                               FOSTER GARVEY PC
                                                                               1111 THIRD AVENUE, SUITE 3400
                                                                              SEATTLE, WASHINGTON 98101-3299
                                                                            PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53752270.1
     Case 19-41238-MJH          Doc 111      Filed 06/05/20     Ent. 06/05/20 13:49:30             Pg. 3 of 12
 1   of precious metals and coins. NWTM also stored precious metals and bullion for customers

 2   charging customers rent for the storage.
 3
              4.4    On March 1, 2016, the United States District Court for the District of Nevada
 4
     entered, in the case of Cohen et al v. Northwest Territorial Mint LLC et al, Case No. 2:12-cv-
 5
     01401-JCMPAL a “Judgment on Jury Verdict’ (the “Judgment”) in favor of the plaintiffs (the
 6
     “Cohen Plaintiffs”), including a judgment against Ross Hansen in the sum of $25,500,000 and a
 7

 8   judgment against NWTM in the sum of $12,500,000. The judgments were filed as a foreign

 9   judgment with King County Superior Court under Case No. 16-2-05611-3 KNT.
10            4.5    On April 1, 2016, NWTM filed bankruptcy in the United States Bankruptcy Court
11
     Western District of Washington at Seattle under Case No. 16-11767-CMA and on April 11, 2016
12
     Mark Calvert was appointed Chapter 11 trustee (the “NWTM Trustee”).
13
              4.6    Since at least 2005, through the date of NWTM’s bankruptcy filing the Debtor
14

15   was in charge of NWTM’s vault where her duties included managing cash and bullion.

16            4.7    On June 3, 2016, the attorney for the Cohen Plaintiffs deposed the Debtor.

17            4.8    During the examination, the Debtor was asked about her income and assets.
18            4.9    The Debtor testified under oath at the examination that she had not held a paying
19
     job since the late 1990s.
20
              4.10   The Debtor further testified under oath that other than a retainer she had paid to
21
     the Tracy Law Group and some precious metals seized by the King County Sheriff, the Debtor’s
22

23   assets consisted of (i) six ounces of gold worth, at the time, $7,200; (ii) less than $1,000 in cash;

24   and (iii) some miscellaneous silver in the possession of friend Don Schwenk.

25            4.11   The Debtor stated under oath she had no other assets.
26

     COMPLAINT - 4                                                                FOSTER GARVEY PC
                                                                                1111 THIRD AVENUE, SUITE 3400
                                                                               SEATTLE, WASHINGTON 98101-3299
                                                                             PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53752270.1
     Case 19-41238-MJH           Doc 111     Filed 06/05/20     Ent. 06/05/20 13:49:30              Pg. 4 of 12
 1            4.12   Beginning in late June 2016, the Debtor began liquidating precious metals and

 2   using the proceeds from the sales of the precious metals to pay legal fees incurred by Ross
 3
     Hansen and/or a company in which was controlled by Mr. Hansen, Medallic Art Company, LLC
 4
     (“MAC”).
 5
              4.13   The Debtor had no member or equity interest in MAC.
 6
              4.14   The Debtor did not disclose during the deposition conducted on June 3, 2016 that
 7

 8   she was in possession of precious metals with a value totaling in excess of $800,000.

 9            4.15   Specifically, between June 2016 and March 2017, the Debtor liquidated
10   approximately $800,000 in precious metals via Renton Coin Ship, Inc., Northgate Rare Coin and
11
     The Gold Center and transferred hundreds of thousands of dollars from the proceeds of the sales
12
     to a number of law firms for legal services provided to Mr. Hansen and/or MAC.
13
              4.16   The Defendant was the recipient of some of these transfers from the Debtor.
14

15            4.17   The transfers by the Debtor to the Defendant (collectively the “Transfers”) are as

16   follows:

17                   (i)   liquidation of precious metals via sale to Renton Coin Shop with
                     Renton Coin Shop issuing a check dated June 20, 2016 payable to
18                   Bucknell in the sum of $10,150;
19                   (ii)   liquidation of precious metals with the Debtor issuing a check
                     dated July 22, 2016 drawn on her Wells Fargo Bank N.A. account payable
20                   to Bucknell in the sum of $15,000;
21                   (iii) liquidation of precious metals with the Debtor issuing a check
                     dated August 6, 2016 drawn on her Wells Fargo Bank N.A. account
22                   payable to Bucknell in the sum of $15,000;
23                   (iv)  liquidation of precious metals via sale to Renton Coin Shop with
                     Renton Coin Shop issuing a check dated September 16, 2016 payable to
24                   Bucknell in the sum of $40,000;
25                   (v)   liquidation of precious metals via sale to Renton Coin Shop with
                     Renton Coin Shop issuing a check dated October 21, 2016 payable to
26                   Bucknell in the sum of $38,000;

     COMPLAINT - 5                                                              FOSTER GARVEY PC
                                                                              1111 THIRD AVENUE, SUITE 3400
                                                                             SEATTLE, WASHINGTON 98101-3299
                                                                           PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53752270.1
     Case 19-41238-MJH          Doc 111     Filed 06/05/20     Ent. 06/05/20 13:49:30             Pg. 5 of 12
 1
                     (vi)  liquidation of precious metals via sale to Renton Coin Shop with
 2                   Renton Coin Shop issuing a check dated November 27, 2016 payable to
                     Bucknell in the sum of $57,000;
 3
                     (vii) liquidation of precious metals via sale to Northgate Rare Coin with
 4                   Northgate Rare Coin issuing a check dated January 10, 2017 payable to
                     Bucknell in the sum of $57,350;
 5
                     (viii) liquidation of precious metals via sale to Renton Coin Shop with
 6                   Renton Coin Shop issuing a check dated January 31, 2017 payable to
                     Bucknell in the sum of $28,000; and
 7
                     (ix)  liquidation of precious metals via sale to The Gold Center with
 8                   The Gold Center issuing a wire transfer dated March 9, 2017 to Bucknell’s
                     Commerce Bank account in the sum of $75,000.
 9
              4.18   At the time of the transfers, the Defendant was representing MAC and was not
10
     representing the Debtor.
11

12            4.19   The total of these Transfers to the Defendant equaled $335,500.00.

13            4.20   On or about September 9, 2016, the NWTM Trustee filed a fraudulent transfer

14   action to avoid certain payments NWTM made to the Debtor for charges on the Debtor’s
15   American Express card, and on March 28, 2018 obtained a judgment against the Debtor in the
16
     sum of $430,462.00.
17
              4.21   In a 2004 examination of the Debtor conducted on August 3, 2017 by the NWTM
18
     Trustee, the Debtor was confronted with documentary evidence showing she sold precious
19

20   metals and transferred of proceeds from these sales to various law firms.

21            4.22   In questioning during the 2004 examination about the precious metal assets, the

22   Debtor testified under oath that she started with approximately $80,000 in precious metals in
23
     1997 and 1998 and was active in like-kind trades since that time taking advantage of the highs
24
     and lows in the commodity markets such that her original investment was equal to in excess of
25
     $800,000 in 2016.
26

     COMPLAINT - 6                                                               FOSTER GARVEY PC
                                                                             1111 THIRD AVENUE, SUITE 3400
                                                                            SEATTLE, WASHINGTON 98101-3299
                                                                          PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53752270.1
     Case 19-41238-MJH          Doc 111     Filed 06/05/20    Ent. 06/05/20 13:49:30             Pg. 6 of 12
 1            4.22   The Debtor admitted under oath during the 2004 examination that the precious

 2   metal assets she was selling to Renton Coin Ship, Inc., Northgate Rare Coin and The Gold
 3
     Center between June 2016 and March 2017 was her precious metals investments with an
 4
     approximate value of $800,000.
 5
              4.23   The Debtor further admitted under oath that she used the proceeds from the sales
 6
     of her precious metals investments to pay for legal fees.
 7

 8            4.24   When the Debtor was asked about the disparity between her testimony under oath

 9   on June 3, 2016 wherein the Debtor testified she had limited assets and did not disclosed the
10   existence of $800,000 in precious metal assets and her testimony under oath in the August 2004
11
     examination in which she admitted to having over $800,000 in assets during the period June
12
     2016 and March 2017, the Debtor pled the Fifth Amendment and did not answer the question.
13
              4.25   The Debtor also testified at the 2004 examination that a friend, Mike Parish, was
14

15   providing the Debtor with funds for living expenses as she had no other source of income.

16                             V.     FIRST CAUSE OF ACTION
               AVOIDANCE AND RECOVERY OF THE TRANSFERS PURSUANT TO
17                  11 U.S.C. §§ 544(b), 550, 551 AND RCW § 19.40.041(a)(1). 1
18            5.1    The Trustee realleges and incorporates by this reference the allegations set forth in
19   paragraphs 1.1 through 4.25 as if fully set forth herein.
20            5.2    The Transfers were made within four years of the Petition Date.
21            5.3    The Transfers were transfers of the Debtor’s assets as the term “assets” is defined
22   in RCW § 19.40.011(2) and as evidenced by the Debtor’s testimony at an August 3, 2017 2004
23   examination.
24

25
     1
26         All references to RCW § 19.40 in this complaint are to the former sections and provisions
     of Washington law in effect at the time of the Transfers.

     COMPLAINT - 7                                                               FOSTER GARVEY PC
                                                                               1111 THIRD AVENUE, SUITE 3400
                                                                              SEATTLE, WASHINGTON 98101-3299
                                                                            PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53752270.1
     Case 19-41238-MJH          Doc 111      Filed 06/05/20      Ent. 06/05/20 13:49:30            Pg. 7 of 12
 1            5.4    The Transfers were transfers of the Debtor’s assets, as the term “transfer” is

 2   defined in RCW § 19.40.011(12).

 3            5.5    The Trustee is informed and believes, and based thereon alleges, that the

 4   Transfers represent transfers that were made or obligations that were incurred with actual intent
 5
     to hinder, delay or defraud creditors of the Debtor.
 6
              5.6    The Trustee is informed and believes, and based thereon alleges, that the
 7
     Transfers were made by the Debtor to the Defendant without the Debtor receiving reasonably
 8
     equivalent value in exchange for the Transfers as the Transfers were for payment of legal
 9

10   services for the benefit of MAC, an entity in which the Debtor held no member or equity interest.

11            5.7    The Transfers were not for legal services for the Debtor.
12            5.8    The Trustee is informed and believes, and based thereon alleges, that at the time
13
     the Transfers were made by the Debtor to the Defendant in June, July and August 2016, the
14
     Debtor was first threatened with a lawsuit by the NWTM Trustee.
15
              5.9    The Trustee is informed and believes, and based thereon alleges, that at the time
16

17   the Transfers were made by the Debtor to the Defendant subsequent to August 2016, the NWTM

18   Trustee had sued the Debtor.

19            5.10   The Trustee is informed and believes, and based thereon alleges, that at the time
20   the Transfers were made by the Debtor to the Defendant, the Debtor had concealed and was
21
     concealing the precious metal assets, which were ultimately liquidated resulting in the Transfers
22
     to the Defendant by (i) failing to disclose the existence of the precious metal assets and instead
23
     testifying in a June 2016 deposition that her assets were limited to six ounces of gold, $1,000 in
24

25   cash and some miscellaneous silver, and (ii) representing in pleadings filed with the Bankruptcy

26   Court in the US Mint case in 2016 that she was a person of modest means.

     COMPLAINT - 8                                                               FOSTER GARVEY PC
                                                                               1111 THIRD AVENUE, SUITE 3400
                                                                              SEATTLE, WASHINGTON 98101-3299
                                                                            PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53752270.1
     Case 19-41238-MJH          Doc 111     Filed 06/05/20     Ent. 06/05/20 13:49:30              Pg. 8 of 12
 1            5.11   The Trustee is informed and believes, and based thereon alleges, that at the time

 2   the Transfers were made, the Debtor was insolvent or became insolvent as evidenced by her
 3
     bankruptcy filing and the Debtor’s testimony at a 2016 deposition and a 2017 2004 examination
 4
     that she had no income, virtually no assets remaining and was relying on funds from friend Mike
 5
     Parish to pay her living expenses.
 6
              5.12   The Trustee is informed and believes, and based thereon alleges, that at the time
 7

 8   the Transfers were made by the Debtor to the Defendant, the Debtor concealed the Transfers as

 9   evidenced by the fact that the Debtor failed to disclose the Transfers (i) in her June 3, 2016
10   deposition, and (ii) in pleadings she filed with the Bankruptcy Court in the NWTM bankruptcy
11
     case.
12
              5.13   The Transfers should be avoided and recovered pursuant to 11 U.S.C. §§ 544(b)
13
     and 550 and preserved for the benefit of the Estate pursuant to 11 U.S.C. § 551 because the
14

15   Transfers are avoidable under applicable law, including the Washington Uniform Fraudulent

16   Transfer Act RCW § 19.40.041(a)(1).

17                               VI.     SECOND CAUSE OF ACTION
                         AVOIDANCE OF THE TRANSFERS PURSUANT TO
18
             11 U.S.C. §§ 544(b), 550, 551 AND RCW §§ 19.40.041(a)(2) AND 19.40.051(a).
19            6.1    The Trustee realleges and incorporates by this reference the allegations set forth in
20   paragraphs 1.1 through 5.13 as if fully set forth herein.
21            6.2    The Transfers were made within four years of the Petition Date.
22            6.3    The Transfers were transfers of the Debtor’s assets as the term “assets” is defined
23   in RCW § 19.40.011(2) and as evidenced by the Debtor’s testimony at an August 3, 2017 2004
24   examination.
25

26

     COMPLAINT - 9                                                               FOSTER GARVEY PC
                                                                               1111 THIRD AVENUE, SUITE 3400
                                                                              SEATTLE, WASHINGTON 98101-3299
                                                                            PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53752270.1
     Case 19-41238-MJH          Doc 111      Filed 06/05/20      Ent. 06/05/20 13:49:30            Pg. 9 of 12
 1            6.4    The Transfers were transfers of interests of the Debtor in property, as the term

 2   “transfer” is defined in RCW § 19.40.011(12).

 3            6.5    The Trustee is informed and believes, and based thereon alleges, that the

 4   Transfers were made from the Debtor to the Defendant without the Debtor receiving reasonably
 5
     equivalent value in exchange for the Transfers as the Transfers were for payment of legal
 6
     services for the benefit of MAC, an entity in which the Debtor held no member or equity interest.
 7
              6.6    The Transfers were not for legal services for the Debtor.
 8
              6.7    The Trustee is informed and believes, and on that basis alleges, that the Debtor
 9

10   reasonably should have believed that she would incur debts beyond her ability to pay as they

11   became due because (i) in June 2016, at the time the Debtor commenced making transfers to the
12   Defendant, the NWTM Trustee was investigating certain transfers that were made from NWTM
13
     to the Debtor, and (ii) the NWTM Trustee eventually sued the Debtor for recovery of NWTM
14
     estate assets that were used by the Debtor for her personal benefit just three months after the
15
     Debtor began making the Transfers to the Defendant, which Transfers continued through March
16

17   2017.

18            6.8    The Trustee is informed and believes, and on that basis alleges, that the Debtor

19   was insolvent at the time the Transfers were made from the Debtor to the Defendant based on her
20   sworn testimony regarding her assets in 2016 and 2017, including testimony that she had no
21
     income, virtually no assets remaining and was relying on funds from friend Mike Parish to pay
22
     her living expenses.
23
              6.9    The Trustee is informed and believes and on that basis alleges, that the Transfers
24

25   from the Debtor to the Defendant caused the Debtor to become insolvent as evidenced by the

26   Debtor’s bankruptcy filing and the Debtor’s testimony at a 2016 deposition and a 2017 2004

     COMPLAINT - 10                                                              FOSTER GARVEY PC
                                                                               1111 THIRD AVENUE, SUITE 3400
                                                                              SEATTLE, WASHINGTON 98101-3299
                                                                            PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53752270.1
     Case 19-41238-MJH         Doc 111     Filed 06/05/20     Ent. 06/05/20 13:49:30              Pg. 10 of 12
 1   examination that she had no income, virtually no assets remaining and was relying on funds from

 2   friend Mike Parish to pay living expenses..
 3
              6.10   The Transfers should be avoided and recovered pursuant to 11 U.S.C. §§ 544(b)
 4
     and 550 and preserved for the benefit of the Estate pursuant to 11 U.S.C. § 551 because the
 5
     Transfers are avoidable under applicable law, including the Washington Uniform Fraudulent
 6
     Transfer Act RCW §§ 19.40.041(1)(B) and 19.40.051(a).
 7

 8                                            VII.   PRAYER

 9            WHEREFORE, the Trustee respectfully prays that:
10            1.     Judgment be entered against the Defendant avoiding and recovering the Transfers
11
     pursuant to 11 U.S.C. §§ 544(b) and 550, and preserving the Transfers for the benefit of the
12
     Estate pursuant to 11 U.S.C. § 551, because the Transfers are avoidable under applicable law,
13
     including the Washington Uniform Fraudulent Transfer Act, RCW § 19.40.041(a)(1).
14

15            2.     Judgment be entered against the Defendant avoiding and recovering the Transfers

16   pursuant to 11 U.S.C. §§ 544(b) and 550, and preserving the Transfers for the benefit of the

17   Estate pursuant to 11 U.S.C. § 551, because the Transfers are avoidable under applicable law,
18   including the Washington Uniform Fraudulent Transfer Act, RCW §§ 19.40.041(a)(2) and
19
     19.40.051(a).
20
              3.     The Trustee be awarded interest on the judgment as permitted by law.
21
              4.     The Trustee be awarded costs of the suit incurred herein;
22

23            5.     The Court allow the Trustee to freely amend its pleadings, including this

24   Complaint; and

25            6.     For such other and further relief as this Court deems just and proper.
26

     COMPLAINT - 11                                                              FOSTER GARVEY PC
                                                                               1111 THIRD AVENUE, SUITE 3400
                                                                              SEATTLE, WASHINGTON 98101-3299
                                                                            PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53752270.1
     Case 19-41238-MJH         Doc 111      Filed 06/05/20     Ent. 06/05/20 13:49:30             Pg. 11 of 12
 1            Dated this 5th day of June, 2020.

 2
                                                  FOSTER GARVEY PC
 3

 4                                                /s/ Deborah A. Crabbe
                                                  Deborah A. Crabbe, WSBA No. 22263
 5                                                Attorneys for Plaintiff
                                                  Chapter 7 Trustee Kathryn A. Ellis
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     COMPLAINT - 12                                                          FOSTER GARVEY PC
                                                                           1111 THIRD AVENUE, SUITE 3400
                                                                          SEATTLE, WASHINGTON 98101-3299
                                                                        PHONE (206) 447-4400 FAX (206) 447-9700


     FG:53752270.1
     Case 19-41238-MJH          Doc 111     Filed 06/05/20   Ent. 06/05/20 13:49:30           Pg. 12 of 12
